815 P.2d 1272 (1991)
312 Or. 34
In the matter of the Compensation of Randy R. WESTFALL, Claimant.
Randy R. Westfall, Petitioner On Review,
v.
RUST INTERNATIONAL and Underwriters Adjusting Company, Respondents On Review.
WCB 88-01147; CA A62442; SC S37923.
Supreme Court of Oregon, In Banc.
On Petition for Review March 6, 1991.[*]
Decided August 22, 1991.
David C. Force of Vick & Gutzler, Salem, filed the petition, for petitioner on review.
Bradley R. Scheminske of Scheminske & Lyons, Portland, filed the response, for respondents on review.
David Gernant, Portland, filed a brief for amicus curiae Or. Trial Lawyers Ass'n.

MEMORANDUM OPINION
The petition for review is allowed. The decision of the Court of Appeals is vacated, 107 Or. App. 395, 812 P.2d 31, and the case is remanded to the Court of Appeals for further consideration in light of this court's opinion in Mattiza v. Foster, 311 Or. 1, 803 P.2d 723 (1990).
NOTES
[*]  Appeal from the Court of Appeals' Order Awarding Attorney Fee dated January 30, 1991.